Citation Nr: 1629878	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971 and from November 1990 to May 1991.  He also served in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, awarded service-connection for PTSD and assigned a 10 percent rating effective January 2009.  The Veteran disagreed with the initial rating assigned and this appeal ensued.  In April 2015, the RO awarded an increased 30 percent rating for PTSD retroactive to the original grant of service connection.  His claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran withdrew his request for a hearing before the Board in September 2011.

The matter was most recently before the Board in December 2014 and remanded for further development. 

In February 2015, the Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, asserting that among another disability, his PTSD prevented him from securing or following any substantially gainful occupation.  This raises a derivative claim of entitlement to TDIU.  Hence, it is part and parcel of the claim for a higher initial rating for PTSD and therefore, also at issue in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).  

The claim for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD has not been productive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's claim on appeal arises from his disagreement with the initial rating assigned following the grant of service connection for PTSD.  Thus, additional notice is not required.  Id.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining post-service treatment records, and provided him VA examinations.    

In April 2015, the Social Security Administration indicated that they could not send medical records of the Veteran as requested since such records did not exist.  Any further effects to locate such records would be futile.  38 C.F.R. § 3.159.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Analysis

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD is currently evaluated as 30 percent disabling.  Under the provisions of 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used to determine disability ratings.

The General Rating Formula for Mental Disorders provides that a 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV.

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

GAF scores between 50 and 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  
The Veteran was afforded VA examination in 2009 in which the VA examiner diagnosed PTSD using DSM-IV and assigned a GAF score.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV). Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture an initial rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.7.  

For the entire appeal period, the evidence shows that the Veteran's PTSD was characterized as producing signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during  periods of significant stress.  See Reports of VA examination dated in June 2009, February 2015, and June 2015.

On VA examination in June 2009, the Veteran denied any treatment or hospitalization for his PTSD.  He had a good relationship with his spouse and had activities and leisure pursuits including going to church and on cruises.  He had no history of suicide attempts.  There was no history of violence or assaultiveness.  He was neatly groomed.  Psychomotor activity and speech were unremarkable.  His affect was normal.  His mood was good and he was oriented times three.  His thought process and content was unremarkable.  There were no delusions or hallucinations.  He understood the outcome of his behavior and that he had a problem.  He denied obsessive and ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts.  Impulse control was good.  His memory was normal.  The Veteran did make efforts to avoid stimuli associated with trauma.  He had intrusive thoughts, as well as hypervigilance and exaggerated startle response.  The Veteran was working full time with no time lost from work.   
He was assigned a GAF score of 65 indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
 
VA outpatient treatment records dated in January 2010 reveal the Veteran had a negative PTSD screen.  In November 2014, he reported nightmares, avoidance behaviors, and being easily startled.  He denied suicidal ideation.  

On VA examination in February 2015, the Veteran described good relationships with his children.  He had friends through church with whom he went out to eat.  He kept busy fixing things around that house and at church.  He and his wife liked to go on vacations together and they have gone with friends too.  He retired from work due to physical problems (difficulty lifting).  He had been employed for 13 years prior to examination performing oil changes and before that he worked for 27 years until his plant shut down.  He reported some problems getting along with others at work, but tried to walk away.  The Veteran indicated that at one time his wife left him for another man while he was deployed, and he thought about shooting himself.  
In terms of PTSD symptoms, the Veteran had recurring distressing dreams in which the content and/or effect of the dream were related to the traumatic event.  Avoidance and efforts to avoid distressing memories and reminders of the traumatic event were noted.  The Veteran had irritable behavior and angry outbursts and an exaggerated startle response.  Overall, the PTSD symptoms were noted to cause clinically significant distress or impairment in social and occupational functioning.  
With regard to behavioral observations, the Veteran was well-groomed and neatly dressed, he had a full affect, and he stated that he felt good and did so most of the times.  Memory testing was unremarkable, and attention and concentration were intact.  As to orientation, initially the Veteran provided the wrong date, but he corrected himself.  There were no hallucinations, and he denied suicidal ideation and homicidal ideation.  The thought process was within normal limits.  Insight and judgment were average.  The Veteran was further noted to have sleep disturbance (problems sleeping about 3-4 nights out of the week), nightmares that vary in frequency (sometimes 3-4 times in a week and then might go several weeks without nightmares, usually about Vietnam), and daytime fatigue.  He denied significant symptoms of depression and stated that he "very seldom" felt depressed.  He did have anxiety symptoms in enclosed spaces like elevators, which he related to his job in Vietnam.  He described intrusive thoughts but noted he did not have these often.  He did not like large crowds.  Difficulty with getting along with people was noted.  He did not like being told what he can and cannot do by other people.  Overall, symptoms were described as mild.   

VA treatment records dated later in February 2015 indicate that the Veteran was contacted for suicide prevention, and he noted that his earlier-cited attempt occurred in 1991, with no attempts since then.

In an addendum that is not clearly dated but was added to VBMS in April 2015, the examiner noted that, on account of the DSM-5 standards, a GAF score was not rendered.  The examiner, however, noted that the Veteran had a GAF score of 65 at the time of the initial examination in June 2009, suggesting mild symptoms and mild impairments in functioning.  He continued to experience mild symptoms of PTSD and mild impairments in functioning.  He retired at age 62 because he was eligible due to his age.  PTSD symptoms did not cause significant impairments in his ability to obtain or maintain employment.  He had some mild occupational problems related to irritability/anger.  There were no significant problems with activities of daily living due to PTSD symptoms.  

There were similar findings on examination in June 2015.  The Veteran additionally indicated that he had no mental health treatment, suicide attempts, or psychiatric hospitalizations.  He did report 1-2 nightmares per week and noted having more intrusive thoughts, which he attributed to having more time on his hands.  The examiner noted that PTSD symptoms caused minimal to mild problems in occupational functioning when he was working, and if working those symptoms may include problems with interacting effectively with supervisors, co-workers and customers due to irritability, anger, and tendencies to isolate.  

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for  the currently assigned 30 percent rating during the entire appeal period.  The evidence of record, however, does not warrant a rating higher than 30 percent for any portion of the appeal period.  

Although the evidence shows that the Veteran has some disturbance of motivation and mood (e.g., irritability, fatigue due to sleep impairment, and anxiety); this is clearly accounted for in the current 30 percent rating.  The Board has also considered the impairment caused by symptoms that are not specifically listed in the rating formula.  See Mauerhan.  The Veteran's nightmares are a component of the sleep impairment contemplated in the criteria for a 30 percent evaluation.  Similarly, while there have been symptoms such as intrusive thoughts and exaggerated startle responses, there is no indication that he experiences these symptoms on the near continuous basis that might more nearly resemble the next highest rating.  The VA examiners considered all of these symptoms and opined that they are productive of signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during  periods of significant stress.  The Board agrees with this assessment.  Moreover, the Veteran appears to have experienced this level of impairment since the first VA examination in 2009 and has not undergone any treatment of note for his PTSD. His symptoms appear to remain similar and of the same severity throughout the appeal period. 

The Board also notes that while the Veteran described one past incident of a suicide attempt during his February 2015 VA examination, he subsequently confirmed that this happened in 1991, and he has consistently denied suicidal ideation upon examination.  Given this, the Board finds that suicidal ideation presents no basis for an increase in this case.  

In sum, the evidence does not establish occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  Nor does it show that he has difficulty in establishing and maintaining effective work and social relationships.  Rather, the evidence shows that he maintains a relationship with his wife, children, and friends.  As such, the Board finds that the Veteran's symptomatology most nearly approximates the criteria for a 30 percent rating, and no higher, during the entire appeal period.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Fenderson, supra.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1)(2015); Barringer v. Peake, 22 Vet. App. 242, 243-44   (2008). 

In determining whether referral for an extraschedular evaluation is warranted, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although the first and second Thun elements are interrelated, they involve separate and distinct analyses.  Id.  As the two inquiries are independent, an error with respect to one element does not necessarily affect the Board's analysis of the other element.  Id.  If either element is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.  

In this case, the Board finds that the evidence does not present such an exceptional disability picture that the schedular criteria for PTSD are inadequate.  Rather, the rating criteria reasonably describe the Veteran's above-stated symptomatology, to include any social and occupational impairment as a result of such symptoms.  As stated above, the symptoms listed in the rating criteria for PTSD are only examples, and the Board has already considered all symptoms attributable to PTSD in the evaluation of the disability.  See Mauerhan.  As such, the schedular criteria adequately describe the Veteran's symptoms for his mental health disability.  As the first Thun element has not been satisfied, referral for extraschedular consideration is not appropriate.  See Yancy, 27 Vet. App. at 494-95.

The Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities do not show a marked interference with employment.

In this case, however, the Board has found that the schedular criteria adequately contemplate the level and severity of the Veteran's PTSD disability and it need not address whether this disability results in marked interference with employment. Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See Brambley at 24.  Moreover, the question of whether the Veteran is entitled to a TDIU due to his PTSD is being remanded to cure a notice defect.  

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations"  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Additionally, the evidence indicates that the Veteran raised the issue of entitlement to a TDIU rating and that is addressed in the remand below. 

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 30 percent disability rating for the Veteran's service-connected PTSD.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for the service-connected PTSD is denied.


REMAND

As discussed in the Introduction, the issue of a TDIU has been raised by the record. See Rice, supra.  It is considered a derivative claim and is part and parcel of the claim for a higher initial rating for PTSD.

The RO issued a February 2015 rating decision denying TDIU; however, prior to the initial unfavorable decision, the RO failed to notify the Veteran of any evidence that was necessary to substantiate the claim for VA benefits, as well as the evidence VA would attempt to obtain and which evidence he was responsible for providing.  38 C.F.R. § 3.159(b) (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notice error must be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the Veteran proper statutory and regulatory notice as to what is needed to substantiate the claim for TDIU.  Dingess/Hartman v. Nicholson,         19 Vet. App. 473 (2006).

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


